DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 

2019 PEG Analysis
Step 1:  Are the claims directed to a statutory category (e.g., a process, machine, etc.)
Claims 1-14 are directed to an apparatus.  Claims 15 and 15 are directed to a process.

Step 2A (Prong 1): Does the claim recite an abstract idea, law of nature or natural phenomenon? 
	Yes, the claims recite an abstract idea.  The following specific limitations in the claims under examination recite an abstract idea:  
Outputs guiding command information guiding to a reproduced game status where the specific phase is reproduced (e.g., claims 1 and 15)
Stepwisely or continuously guides a game status toward a reproduced game status (claim 3)
 Learning target (claim 4)
Comparing to a second player with a higher learning level (claims 5, 6, 8-11, and 16)
Outputting a correction command (claim 7)
Classifying events (claim 12)
Identifying a cluster of material for a learning model (claim 13)
Extracting information based on history information (claim 14)
	The above listed identified limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG: 
Mental Processes: concepts preformed in the human mind (including on observation, evaluation, judgement, opinion).  
Certain Methods of Organizing Human Activity: managing personal behavior or relationships or interactions or relationships of interaction between people (including social activities, teaching, and following rules or instructions). 

Step 2A (Prong 2): Does the claim recite additional elements that integrate the judicial exception into a practical application? 
	Overall, the following additional claim limitations appear to merely implement the abstract idea, add insignificant extra-solution activity to the judicial exception, or generally link the judicial exception to a particular environment or field of use, as outlined below: 
Extracting and outputting information or commands (claims 1-20, insignificant extra-solution activity); 
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
	With regard to claims 1-16, the claims as a whole do not amount to significantly more than the exception itself.   The above listed additional claim limitations display, receive (gather), and notify in a well-understood, routine, and conventional way.  Further, the computer hardware of claims 1-16 (e.g., an information processing device, an output control, an extraction device, a game device) are well-understood, routine, and conventional in the art.  Therefore, claims 1-16 are not patent eligible under 101. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 10,279,264 to Aghdaie.
With regard to claim 1, Aghdaie discloses an information processing device (e.g., see Fig. 1, computing system 102) comprising an output control unit (e.g., see Fig. 1, computing resources 104) that, when a game status approaches a specific phase, outputs guiding command information guiding to a reproduced game status where the specific phase is reproduced, to a game device (e.g., see Fig. 2 and corresponding disclosure in columns 7 and 8, wherein at different game states/phases guiding commands/recommendations are issued); 
[claim 2] wherein the specific phase is represented by a time-series set of game statuses (e.g., see Fig. 2, State 1 to State 4); 
[claim 3] wherein the output control unit outputs, to the game device, the guiding command information that stepwisely or continuously guides a game status toward the reproduced game status (e.g., see Fig. 2, State 1 to State 4); 
[claim 4] wherein the specific phase is a phase as a learning target for a first player (e.g., see Fig. 5 and corresponding disclosure in columns 13-15); 
[claim 5] wherein the specific phase, in a time-series set of second game statuses of a second player with a higher learning level than the first player, is a phase ranging from a time point where a distance to a time- series set of first game statuses in the past of the first player is equal to or less than a first threshold to a time point where the distance exceeds a second threshold that is larger than the first threshold (e.g., see Fig. 5, block 502 and corresponding disclosure in columns 13-15); 
[claim 6] wherein the reproduced game status, in a time-series set of second game statuses of the second player, represents the second game status at a time point where a distance to a time-series set of first game statuses in the past of the first player is equal to or less than the first threshold (e.g., see Fig. 5, block 502 and corresponding disclosure in columns 13-15);  
[claim 7] wherein the output control unit outputs, to the game device, the guiding command information including at least one of the correction command signal and game status changing command information, the correction command signal causing the game status to change in a direction approaching the reproduced game status is obtained by correcting a first command signal received from the first player, and the game status changing command information changes a game status in a direction approaching the reproduced game status (e.g., see at least Fig. 7, blocks 712 and 714); 
[claim 8] wherein the output control unit, for a duration of the specific phase, outputs, to the game device, a third command signal received from a third player with a higher learning level than the first player, instead of a first command signal received from the first player (e.g., see Fig. 5, block 502 and corresponding disclosure in columns 13-15); and
[claim 9] wherein the output control unit, when a game status of a third game device that receives a third command signal from a third player with a higher learning level than the first player approaches the specific phase, outputs the guiding command information to the third game device as the game device, and outputs, to the first player as a computer, a time-series set of the third command signals received from the third player for a duration of the specific phase (e.g., see Fig. 5, block 502 and corresponding disclosure in columns 13-15); 
With regard to claim 10, Aghdaie discloses an extraction device (e.g., see Fig. 1, tutorial engine 140) comprising an extraction unit that extracts a specific phase of a game based on first history information indicating a time-series set of first game statuses of a first player and second history information indicating a time-series set of second game statuses of a second player with a higher learning level than the first player (e.g., see Fig. 2 and corresponding disclosure in columns 7 and 8, wherein at different game states/phases guiding commands/recommendations are issued; see also Fig. 5, block 502 and corresponding disclosure in columns 13-15);
[claim 11] wherein the extraction unit extracts, as the specific phase, a phase ranging from a time point where a distance to a time-series set of first game statuses of the first player is equal to or less than a first threshold to a time point where the distance exceeds a second threshold that is larger than the first threshold, in the time- series set of second game statuses (e.g., see Fig. 5, block 502 and corresponding disclosure in columns 13-15);
[claim 12] further comprising: a classification unit that classifies a plurality of the specific phases into at least one or more clusters according to a classification rule specified by a fourth player; and an assignment unit that assigns at least one of a label and priority to each of the clusters, in response to a command from the fourth player (e.g., see Fig. 5, at least blocks 502 and 504); 
[claim 13] further comprising: an identification unit that identifies a cluster to which the specific phase belongs and at least one of a label and priority of the cluster, based on a learning model for deriving, from the specific phase, a cluster to which the specific phase belongs and at least one of a label and priority of the cluster and the specific phase extracted by the extraction unit (e.g., see Fig. 5, at least blocks 502 and 504); and
[claim 14] wherein the extraction unit further extracts, as the specific phase for the first player, a training phase that is not included in a distribution of the specific phases, for a distribution of the training phases similar to the distribution of the specific phases extracted from the distribution of the training phases as the specific phases corresponding to each of a plurality of players based on the first history information (e.g., see Fig. 5, block 502 and corresponding disclosure in columns 13-15).
	With regard to claims 15 and 16, Aghdaie discloses an information processing/extraction method as set forth above in detail for claims 1 and 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, includes: 
U.S. Patent Application Publication No. 2017/0282063 to Krishnamurthy for disclosing a personalized data driven game training system
U.S. Patent No. 9,802,125 to Suskind for disclosing an on demand guided virtual companion
U.S. Patent Application Publication No. 2017/0259177 to Aghdaie for disclosing a dynamic difficulty adjustment for a game system
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S MCCLELLAN whose telephone number is (571)272-7167. The examiner can normally be reached Monday-Friday (8:30AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached at 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James S. McClellan/Primary Examiner, Art Unit 3715